UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2549



LENIR RICHARDSON,

                                               Plaintiff - Appellant,

          versus

METRO TRANSIT AUTHORITY; FAIRFAX CONNECTOR;
COMMONWEALTH OF VIRGINIA,

                                              Defendants - Appellees,

          and

KIMBERLY POWEL; J. C. LYLE, Officer         #241;
FREEDOM BAIL BONDING, CORPORATION,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-874-1)


Submitted:   March 18, 2005                   Decided:   April 1, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenir Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lenir   Richardson      appeals   the   district   court’s    order

dismissing for failure to state a claim some but not all of the

defendants named in Richardson’s civil rights action.            We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).               The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

           We dismiss the appeal as interlocutory. We dispense with

oral   argument    because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -